                          Case 20-10256-KBO               Doc 241         Filed 03/04/20       Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )     Chapter 11
         In re:                                                       )
                                                                      )     Case No. 20-10256 (KBO)
                                           1
         EARTH FARE, INC., et al.,                                    )
                                                                      )     (Jointly Administered)
                                    Debtors.                          )
                                                                      )

                   NOTICE OF SECOND AMENDED2AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON MARCH 4, 2020, AT 3:00 P.M. (ET)

             NO MATTERS ARE GOING FORWARD. THE HEARING HAS BEEN CANCELLED
                             AT THE DIRECTION OF THE COURT.


         RESOLVED MATTER:

         1.       Debtors’ Motion for Interim and Final Orders (I) Prohibiting Utility Companies from
                  Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility Companies
                  Adequately Assured of Future Payment, (III) Establishing Procedures for Determining
                  Additional Adequate Assurance of Payment, and (IV) Setting a Final Hearing Related
                  Thereto [D.I. 4, 2/4/20]

                  Response Deadline:                                      February 20, 2020, at 4:00 p.m. (ET)

                  Responses Received:

                  A.       Limited Objection of Waste Management National Services, Inc. [D.I. 35, 2/6/20]

                  B.       Informal comments from the Official Committee of Unsecured Creditors

                  C.       Objection of Certain Utility Companies [D.I. 157, 2/20/20]

                  Related Documents:

                  D.       Interim Order [D.I. 48, 2/6/20]

                  E.       Omnibus Notice of Pleadings and Hearing Thereon [D.I. 69, 2/7/20]

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of
              the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
              Amended items are bolded.


26101516.1
                        Case 20-10256-KBO            Doc 241      Filed 03/04/20   Page 2 of 3




                  Additional Documents:

                  F.        Notice of Withdrawal of Objection of Certain Utility Companies [D.I. 234,
                            3/2/20]

                  G.        Certification of Counsel [D.I. 235, 3/2/20]

                  H.        Proposed Final Order

                  Status:      The order has been entered.

             MATTER GOING FORWARD

             2.   Debtors’ Motion for Interim and Final Orders (A) Authorizing Postpetition Use of Cash
                  Collateral, (B) Granting Adequate Protection, (C) Scheduling a Final Hearing Pursuant to
                  Bankruptcy Rule 4001(b), and (D) Granting Related Relief [D.I. 14, 2/4/20]

                  Response Deadline:                              February 20, 2020, at 4:00 p.m. (ET)
                                                                  [Extended to March 2, 2020, at 11:59 p.m.
                                                                  (ET) for the Official Committee of
                                                                  Unsecured Creditors]

                  Responses Received:

                  A.        Limited Objection of Waste Management National Services, Inc. [D.I. 35, 2/6/20]
                            (See 1.A)

                  Related Documents:

                  B.        Interim Order [D.I. 54, 2/6/20]

                  C.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 69, 2/7/20] (See 1.E)

                  Additional Documents:

                  D.        Certification of Counsel [D.I. 237, 3/3/20]

                  E.        Proposed Final Order

                  Status:          The order has been entered.




                                                              2
26101516.1
                         Case 20-10256-KBO     Doc 241     Filed 03/04/20   Page 3 of 3



             Dated: March 4, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                             /s/ Sean T. Greecher
                                             Pauline K. Morgan (No. 3650)
                                             M. Blake Cleary (No. 3614)
                                             Sean T. Greecher (No. 4484)
                                             Ian J. Bambrick (No. 5455)
                                             Shane M. Reil (No. 6195)
                                             Allison S. Mielke (No. 5934)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             EF@ycst.com

                                             Counsel to the Debtors and Debtors in Possession




                                                       3
26101516.1
